In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 15-1529V
                                         Filed: June 1, 2017
                                         Not to be Published


*************************
                                    *
JOHN HOMICK and                     *
RACHEL HOMICK, parents and          *
natural guardians of Z.H., a minor, *
                                    *
        Petitioners,                *                         Petitioners’ Motion for a
                                    *                         Decision Dismissing the Petition;
                v.                  *                         Insufficient Proof of Causation; Vaccine
                                    *                         Act Entitlement; Denial Without Hearing
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
        Respondent.                 *
                                    *
*************************



                                                  DECISION

        On December 16, 2015, John and Rachel Homick filed a Petition for Vaccine
Compensation in the National Vaccine Injury Compensation Program (“the Program”), 1 alleging
that Z.H. was injured by a vaccine listed in the Vaccine Injury Table. See § 14. The information
in the record, however, does not show entitlement to an award under the Program.

       On May 22, 2017, Petitioners moved for a decision dismissing their petition,
acknowledging that they will be unable to prove they are entitled to compensation in the
Program.

        To receive compensation under the Program, Petitioners must prove either 1) that Z.H.
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of Z.H.’s vaccinations, or 2) that Z.H. suffered an injury that was actually caused by a
vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not
uncover any evidence that Z.H. suffered a “Table Injury.” Further, the record does not contain a

1
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
medical expert’s opinion or any other persuasive evidence indicating that Z.H.’s injury was
vaccine-caused.

        Under the Act, the petitioner may not be given a Program award based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 300aa-13(a)(1). In this case, because there are
insufficient medical records supporting Petitioners’ claim, a medical opinion must be offered in
support. Petitioners, however, have offered no such opinion.

       Accordingly, it is clear from the record in this case that Petitioners have failed to
demonstrate either that Z.H suffered a “Table Injury” or that Z.H.’s injury was “actually caused”
by a vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall enter
judgment accordingly.

IT IS SO ORDERED.

                                                    s/George L. Hastings, Jr.
                                                    George L. Hastings, Jr.
                                                    Special Master